Exhibit 10.4

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

COLLABORATION AGREEMENT

 

This Collaboration Agreement (hereinafter called the “Agreement”) made and
entered into this 28th day of February 2005 (the “Effective Date”), by and
between Neurogenetics, Inc., a corporation organized and existing under the laws
of Delaware (“Neurogenetics”), with principal place of business at 11085 North
Torrey Pines Road, La Jolla, CA 92037, the United States of America, and Eisai
Co., Ltd., a corporation organized and existing under the laws of Japan
(“Eisai”), with its registered office at 6-10 Koishikawa 4-chome, Bunkyo-ku,
Tokyo 112-8088, Japan.

 

WITNESSETH THAT:

 

WHEREAS, Neurogenetics is engaged in a certain project for the discovery of
Compounds (as defined below) in the field of Alzheimer’s disease in humans; and

 

WHEREAS, Eisai wishes to participate in such project in the manner and to the
extent described below, to obtain the first negotiation right with respect to
any and all intellectual property of Neurogenetics claiming, disclosing or
covering any Validated Compounds (as defined below), or the manufacture, use,
sale, offer for sale or import of any Validated Compounds, arising out of or
resulting from such project and to obtain a right of first refusal with respect
to any Term Sheet (as defined below), on the terms set forth in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the Parties hereto agree as follows:

 


ARTICLE 1

 


DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
respective meanings, and except as explicitly noted, each definition shall apply
appropriately to the plural

 

--------------------------------------------------------------------------------


 

form of the word as well as to the singular:

 

1.1                               “Affiliate” shall mean any corporation, firm,
association, joint venture, partnership or other entity which directly or
indirectly Owns, is Owned by or is under common Ownership with either Party. The
terms “Owns”, “Owned” and “Ownership” for purpose of determining status as an
Affiliate shall mean ownership of at least fifty percent (50%) of the voting
equity or other ownership interest conferring on the entity who holds it the
power directly or indirectly to control or direct the affairs of such
corporation, firm, association, joint venture, partnership, or other entity (or
such lesser percentage in a particular jurisdiction that provides such control).

 

1.2                               “Adverse Ruling” shall have the meaning set
forth in Section 6.2

 

1.3                               “ADR” shall have the meaning set forth in
Exhibit B hereto.

 

1.4                               “Compound” shall be a chemical entity that
lowers amyloid beta 42 peptide without significantly affecting Notch processing.
For clarification, the definition of “Compounds” excludes Neurogenetics’
muscarinic receptor agonist compounds, including, without limitation, NGX267 and
NGX292.

 

1.5                               “Dispute” shall have the meaning set forth in
Section 8.3.

 

1.6                               “Effective Date” shall mean the date first set
forth above.

 

1.7                               “Eisai’s Counsel” shall mean Eisai’s
designated outside counsel, who is identified in Exhibit C.

 

1.8                               “Eisai’s Proprietary Information” shall mean
any and all scientific and technical information and data, know-how and concepts
which have been developed prior to the Effective Date or hereafter developed
during the term of this Agreement by or on behalf of Eisai.

 

1.9                               “Extension Term” shall have the meaning set
forth in Section 6.1.

 

--------------------------------------------------------------------------------


 

1.10                        “FTE” shall mean the equivalent of work performed
during a twelve (12)-month period on a full time basis by a scientist or other
professional (whether an employee or independent contractor of Neurogenetics)
possessing skills and experience necessary for Neurogenetics to carry out the
Project.

 

1.11                        “Indication of Interest” shall have the meaning set
forth in Section 3.2(c).

 

1.12                        “Negotiation Period” shall have the meaning set
forth in Section 3.2(d).

 

1.13                        “Neurogenetics’ Property” shall mean any and all
intellectual property (including, without limitation, all patents, patent
applications, trade secrets and know-how) claiming, disclosing or covering any
Validated Compound resulting from the Project and any and all Neurogenetics’
Proprietary Information with respect to any such Validated Compound.

 

1.14                        “Neurogenetics’ Proprietary Information” shall mean
any and all scientific and technical information and data, know-how and concepts
which have been developed prior to the Effective Date by or on behalf of
Neurogenetics in the course of its project for the discovery of Compounds in the
field of treatment or prevention of Alzheimer’s disease in humans, or are
hereafter developed during the term of this Agreement by or on behalf of
Neurogenetics in the course of the Project.

 

1.15                        “Neutral” shall have the meaning set forth in
Exhibit B hereto.

 

1.16                        “Party” and “Parties” shall mean Eisai or
Neurogenetics or both, as applicable.

 

1.17                        “Project” shall mean the project for the discovery
of Compounds in the field of treatment or prevention of Alzheimer’s disease in
humans, which Neurogenetics is performing and will carry out during the Term, as
specified in the Project Plan.

 

1.18                        “Project Plan” shall mean the plan attached as
Exhibit A hereto and incorporated herein.

 

--------------------------------------------------------------------------------


 

1.19                        “Recipient” shall have the meaning set forth in
Section 7.1.

 

1.20                        “Response Period” shall have the meaning set forth
in Section 3.2(f).

 

1.21                        “Term” shall have the meaning set forth in
Section 6.1.

 

1.22                        “Term Sheet” shall have the meaning set forth in
Section 3.2(f).

 

1.23                        “Validated Compound” shall mean (a) any Compound
discovered or identified by or on behalf of Neurogenetics prior to the Effective
Date or in the course of the Project, which is designated by Neurogenetics as
validated in accordance with the Validation Criteria in effect at the time the
applicable quarterly report detailing such Compound is submitted to Eisai’s
Counsel where such designation is confirmed by Eisai pursuant to Section 3.2(a),
and (b) hydrates, solvates, salts, stereoisomers, prodrugs and polymorphs of
such Compound.

 

1.24                        “Validation Criteria” shall mean the biochemical,
toxicological and/or pharmacological criteria for validating a Compound
identified in the course of the Project that are attached hereto as Exhibit D
and incorporated by reference herein, as they may be amended upon written
agreement of the Parties.

 


ARTICLE 2


 


COLLABORATION AND GOVERNANCE


 

2.1                               Neurogenetics shall use all reasonable efforts
to conduct the Project during the Term in accordance with the Project Plan.
However, it is agreed and acknowledged that, so long as it conducts the Project
in accordance with the Project Plan, Neurogenetics shall be solely responsible
for conducting the Project, and shall, in its sole discretion, select the
research tools and methods that are used in the course of the Project. Eisai
shall not control the Project. Neurogenetics shall devote such personnel and
other resources to the Project during each year of

 

--------------------------------------------------------------------------------


 

the Term as is appropriate to perform or support the work to be conducted under
the Project in accordance with the Project Plan.

 

2.2                               Neurogenetics acknowledges that Eisai has
developed and possesses its own proprietary chemical entities resulting from its
own project whose purpose is to discover lead compounds that selectively lower
amyloid beta peptide without significantly affecting Notch processing and that
Eisai will continue to develop its own chemical entities in an effort to obtain
pharmaceutical compounds which will be suitable for clinical development in the
field of Alzheimer’s disease. In this respect, the Parties agree to establish
mutually acceptable procedures to prevent the disclosure of Eisai’s Proprietary
Information to Neurogenetics and, except as provided herein, to prevent the
disclosure of Neurogenetics’ Proprietary Information to Eisai.

 


ARTICLE 3


 


FIRST NEGOTIATION RIGHT AND RIGHT OF FIRST REFUSAL


 

3.1                               Neurogenetics hereby grants to Eisai, during
the Term and the Extension Term, as applicable, the exclusive right to be the
first to negotiate terms and conditions to license, collaborate, form alliances,
joint ventures and/or partnerships or other similar business arrangements with
respect to a Validated Compound and Neurogenetics’ Property claiming, disclosing
or covering such Validated Compound or its manufacture, use, sale, offer for
sale or import in accordance with Section 3.2. Neurogenetics also grants to
Eisai a right of first refusal on any Term Sheet (as defined below) in
accordance with Section 3.2.

 

3.2                               The Parties agree and acknowledge that Eisai’s
exclusive right, set forth in Section 3.1, to be the first to negotiate and
Eisai’s right of first refusal on any Term Sheet shall be realized and
implemented through the following procedures:

 

--------------------------------------------------------------------------------


 

(a)                                  Neurogenetics shall submit to Eisai and
Eisai’s Counsel a report promptly following the end of each calendar quarter
during the Term, which provides true and accurate information regarding the
following:  (i) a statement whether, as to each Compound referenced in the
report, the Compound is believed by Neurogenetics to satisfy Validation
Criteria, together with a detailed explanation of the performance and
characteristics of the Compound as compared to each of the Validation Criteria;
and (ii) a summary of research activities under the Project during the
applicable period, provided that Neurogenetics shall not disclose to Eisai, but
will disclose to Eisai’s Counsel, the identity and structure of each Compound
referenced in the report. Upon receipt of the report, Eisai may ask questions
regarding such Compounds and other matters referenced in the report directly or
through Eisai’s Counsel to Neurogenetics, who shall respond in good faith to
such questions promptly. In the event that Eisai does not designate as a
Validated Compound a Compound which is referenced in the report, which
Neurogenetics states it believes satisfies the Validation Criteria, and for
which information relating to the Validation Criteria is provided in that
report, within [***]) days after the date of such report or [***] days after
receipt of Neurogenetics’ good faith responses to such questions asked by Eisai,
then such Compound will be deemed not to be a Validated Compound. If Eisai
reasonably believes that additional experiments are required before it can
determine whether a Compound is a Validated Compound, Eisai informs
Neurogenetics of such additional experiments and then Neurogenetics shall
perform the experiments in a timely manner. The results of any such additional
experiments on such Compound will be described in a report provided in
accordance with this Section 3.2(a). The contents of reports provided to Eisai
and Eisai’s Counsel hereunder shall be treated by them as confidential
information of Neurogenetics, within the meaning of and subject to the terms and
obligations of Article 7 hereof and the agreement between Eisai’s Counsel and

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

Neurogenetics, which is attached hereto as Exhibit E, respectively. Except as
provided in Section 3.2(e), Neurogenetics will not disclose to third parties any
information described in the quarterly report or summaries without prior written
consent of Eisai during the Term, except that (i) Neurogenetics may disclose
information described in the quarterly report or summaries to potential third
party financial investors in Neurogenetics (provided that Neurogenetics shall
not disclose chemical structure of the Compounds to any such third party
financial investor and any such third party financial investor agrees to
maintain the confidentiality of any such information of Neurogenetics provided
to such third party financial investor by Neurogenetics), and (ii) Neurogenetics
may issue press releases and make scientific presentations and publications in
the ordinary course of its business that generally describe the status of its
research and development activities, provided that such press releases or
scientific presentations do not disclose any Validated Compounds to which Eisai
continues to have rights under this Section 3.2 or any Compounds discovered or
identified in the course of the Project that Eisai has not completed yet their
review to determine whether or not they are Validated Compounds. It is agreed
and acknowledged that the particular compounds disclosed by Neurogenetics to
Eisai’s Counsel on February 14, 2005 shall be governed by this Agreement.

 

(b)                                 Neurogenetics shall allow Eisai’s Counsel or
their agents to visit research facilities of Neurogenetics during the Term and
the Extension Term, as applicable, with reasonable prior notice and at
reasonable times and for a reasonable length of stay in order to enable Eisai’s
Counsel or their agent to understand the status of the Project. Eisai’s Counsel
or their agents shall be subject to Neurogenetics’ standard policies regarding
visitors to its facilities and shall be obligated to hold any confidential
information of Neurogenetics in confidence in accordance with the letter between
Eisai’s Counsel and Neurogenetics, and neither Eisai nor

 

--------------------------------------------------------------------------------


 

Eisai’s Counsel or their agents shall use any such confidential information of
Neurogenetics for any purpose other than as contemplated by this Agreement in
accordance with the provisions of Article 7. In addition, Neurogenetics and
Eisai or Eisai’s Counsel, as applicable, will have regular communication by
video, telephone and e-mail as reasonably necessary during the Term regarding
the status of the Project.

 

(c)                                  During the Term and the Extension Term, as
applicable, Eisai may express its interest in negotiating the terms and
conditions of a license, collaboration, alliance, joint venture, partnership or
other similar business arrangement with respect to one (1) or more specific
Validated Compounds within the Neurogenetics’ Property by providing written
notice to Neurogenetics specifying the applicable Validated Compounds of
interest (an “Indication of Interest”). Eisai must provide an Indication of
Interest with respect to a Validated Compound within [***] days after the date
that Eisai designates such Validated Compound. If Eisai does not provide an
Indication of Interest with respect to a Validated Compound within such period,
then the right of first negotiation with respect to such Validated Compound
shall expire at the end of such period, and Eisai shall have no further rights
with respect to such Validated Compound.

 

(d)                                 For a period of [***] days following the
date of an Indication of Interest (the “Negotiation Period”), the Parties shall
negotiate in good faith regarding a proposal for a license, collaboration,
alliance, joint venture, partnership or other similar business arrangement with
respect to the Validated Compound specified in such Indication of Interest and
the Neurogenetics’ Property claiming, disclosing or covering such Validated
Compound or its manufacture, use, sale, offer for sale or import. The
Negotiation Period may be extended upon written mutual agreement of the Parties
for an additional [***] days, and such additional [***]

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

day period shall be included in the defined term “Negotiation Period.”  The
terms and subject matter of such negotiations shall be treated by the Parties as
confidential information of both Parties, within the meaning of, and subject to
the terms and obligations of, Article 7 of this Agreement. During the
Negotiation Period, Neurogenetics will provide to Eisai current information, and
will respond to Eisai’s reasonable inquiries, regarding any Validated Compound
as to which Eisai has provided an Indication of Interest.

 

(e)                                  In the event that, by the end of such
Negotiation Period, the Parties reach an agreement with respect to the terms and
conditions of a license, collaboration, alliance, joint venture, partnership, or
other similar business arrangement with respect to the Validated Compound
specified in the applicable Indication of Interest and the Neurogenetics’
Property claiming, disclosing or covering such Validated Compound or its
manufacture, use, sale, offer for sale or import, then the Parties will enter
into a definitive agreement reflecting the terms and conditions mutually agreed
to by the Parties. In the event that, by the end of such Negotiation Period, the
Parties do not reach an agreement with respect to the terms and conditions of a
license, collaboration, alliance, joint venture, partnership or other business
arrangement with respect to the Validated Compound specified in such Indication
of Interest and the Neurogenetics’ Property claiming, disclosing or covering
such Validated Compound or its manufacture, use, sale, offer for sale or import,
then, except as set forth in Section 3.2(f) with respect to the right of first
refusal, Eisai shall have no rights with respect to the Validated Compound
specified in such Indication of Interest or any Neurogenetics’ Property
claiming, disclosing or covering such Validated Compound or its manufacture,
use, sale, offer for sale or import, and Neurogenetics shall be free to discuss
and, subject to compliance with Section 3.2(f), as applicable, enter into with a
third party the terms and conditions of a license, collaboration,

 

--------------------------------------------------------------------------------


 

alliance, joint venture, partnership or other similar business arrangement with
respect to the Validated Compound specified in such Indication of Interest and
the Neurogenetics’ Property claiming, disclosing or covering such Validated
Compound or its manufacture, use, sale, offer for sale or import, and to
disclose such Neurogenetics’ Property, including, without limitation,
information described in the relevant quarterly report and summaries as
necessary to facilitate such actions.

 

(f)                                    For a period of [***] months following
the end of such Negotiation Period, Neurogenetics may not enter into an
agreement with respect to the terms and conditions of a license, collaboration,
alliance, joint venture, partnership, transfer or other similar business
arrangement with respect to the Validated Compound that was the subject of an
Indication of Interest and the Neurogenetics’ Property claiming, disclosing or
covering such Validated Compound or its manufacture, use, sale, offer for sale
or import (for clarification, excluding any Proposed Transaction, which shall be
addressed in Section 3.2(i)) unless (i) Neurogenetics first provides to Eisai
the Term Sheet (as defined below) for such agreement, and (ii) Eisai does not
make a proposal to Neurogenetics in writing that is equivalent or superior to
the Term Sheet within the Response Period (as defined below). As used herein,
“Term Sheet” means the term sheet (or if there is no term sheet, a written
summary of the terms) agreed to by Neurogenetics and a third party in connection
with negotiations with such third party, which describes the material terms and
conditions of a definitive agreement for a transaction described above regarding
specific Neurogenetics’ Property relating to a Validated Compound that was
previously identified in such Indication of Interest. As used herein, “Response
Period” means the [***] day period immediately following the date that
Neurogenetics first provided the Term Sheet to Eisai; provided that, if such
Term Sheet is amended or modified in any material respect

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

prior to the end of such [***] day period, such Response Period shall be
extended, if necessary, so that such Response Period ends no earlier than [***]
business days after the date that Neurogenetics provided the Term Sheet as so
amended or modified to Eisai. If the Term Sheet is amended or modified in any
material respect prior to the end of the Response Period, Neurogenetics shall
provide to Eisai the Term Sheet as amended or modified, and references to such
Term Sheet in this Section 3.2(f) shall thereafter refer to the Term Sheet as
amended or modified. During the Response Period, Neurogenetics will provide to
Eisai current information, and will respond to Eisai’s inquiries, regarding any
Validated Compound as to which is subject of the Term Sheet. For avoidance of
doubt, in the event that Eisai makes a proposal to Neurogenetics in writing that
is equivalent or more favorable to Neurogenetics than the Term Sheet within the
Response Period, Eisai and Neurogenetics shall enter into good faith
negotiations for a definitive agreement with respect to that proposal. In that
event, Neurogenetics shall not enter into discussions about a definitive
agreement with the third party regarding a transaction described in this
Section 3.2(f) for a period of [***] days after such proposal is provided by
Eisai to Neurogenetics. If Neurogenetics consummates such a transaction with a
third party in compliance with this Section 3.2(f), then Eisai shall have no
rights with respect to the Validated Compound and the Neurogenetics’ Property
relating to the Validated Compound specified in such Indication of Interest.

 

(g)                                 At the end of the Term or the Extension
Term, as applicable, Eisai shall have no rights with respect to any
Neurogenetics’ Property, except (i) rights granted under any license,
collaboration, alliance, joint venture, partnership or other similar business
arrangement with respect to the Validated Compound specified in an Indication of
Interest and the Neurogenetics’ Property claiming, disclosing or covering such
Validated Compound or its

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

manufacture, use, sale, offer for sale or import entered into by the Parties in
accordance with the procedures described in this Section 3.2, and (ii) solely
during the applicable Negotiation Period, the right of first negotiation granted
under this Section 3.2, and, if applicable, solely for the [***] month period
following the end of such Negotiation Period, the right of first refusal granted
under this Section 3.2, with respect to the Validated Compound specified in any
Indication of Interest dated prior to the end of the Term or the Extension Term,
as applicable, and the Neurogenetics’ Property claiming, disclosing or covering
such Validated Compound or its manufacture, use, sale, offer for sale or import.

 

(h)                                 For clarification, the Parties acknowledge
and agree that the right of first negotiation in this Section 3.2 shall apply
only to the Validated Compound specified in an Indication of Interest and the
Neurogenetics’ Property claiming, disclosing or covering such Validated Compound
or its manufacture, use, , sale, offer for sale or import, and the right of
first refusal granted in this Section 3.2 shall apply only to a transaction
described in Section 3.2(f) with respect to a Validated Compound specified in an
Indication of Interest and the Neurogenetics’ Property claiming, disclosing or
covering such Validated Compound or its manufacture, use, sale, offer for sale
or import, and shall not otherwise apply to any other intellectual property of
Neurogenetics.

 

(i)                                     If, during the Term or the Extension
Term, as applicable, the Board of Directors of Neurogenetics determines to
consider the sale of all of its business, or any portion of its business that
includes the Neurogenetics Property, through a merger, sale of assets or similar
transaction (a “Proposed Transaction”), then before Neurogenetics agrees to the
principal terms of a Proposed Transaction with any third party, Neurogenetics
will first advise Eisai in writing that Neurogenetics is considering a Proposed
Transaction. If Eisai does not provide written

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

notice to Neurogenetics within [***] days after the date of the written notice
provided by Neurogenetics to Eisai regarding a Proposed Transaction that Eisai
is interested in discussing a Proposed Transaction between the Parties, then
Neurogenetics may proceed with a Proposed Transaction with any third party
without further obligation to Eisai under this Section 3.2(i). If Eisai provides
written notice to Neurogenetics within [***] days after the date of the written
notice provided by Neurogenetics to Eisai regarding a Proposed Transaction that
Eisai is interested in discussing a Proposed Transaction between the Parties,
then, for a period of [***] days following the date of such written notice from
Eisai (the “Discussion Period”), the Parties shall negotiate in good faith
regarding a Proposed Transaction between Neurogenetics and Eisai. The Discussion
Period may be extended upon written mutual agreement of the Parties for an
additional[***] days, and such additional [***] day period shall be included in
the defined term “Discussion Period.”  The terms and subject matter of such
negotiations shall be treated by the Parties as confidential information of both
Parties, within the meaning of, and subject to the terms and obligations of,
Article 7 of this Agreement. In the event that, by the end of such Discussion
Period, the Parties reach an agreement with respect to the terms and conditions
of a Proposed Transaction between the Parties, then the Parties will enter into
a definitive agreement reflecting the terms and conditions mutually agreed to by
the Parties. In the event that, by the end of such Discussion Period, the
Parties do not reach an agreement with respect to the terms and conditions of a
Proposed Transaction between the Parties, then Neurogenetics may proceed with a
Proposed Transaction with any third party without further obligation to Eisai
under this Section 3.2(i), and Neurogenetics may make disclosures to such third
party of information regarding Neurogenetics, including, without limitation,
information described in reports provided pursuant to Section 3.2(a) (provided
that Neurogenetics shall not disclose chemical structure of

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

the Compounds to any such third party and any such third party agrees to
maintain the confidentiality of any such information of Neurogenetics provided
to such third party by Neurogenetics). In the event that Neurogenetics completes
a Proposed Transaction with a third party, the rights granted by Neurogenetics
to Eisai under this Agreement shall remain in effect, and such transaction shall
not limit or restrict the rights granted to Eisai under this Agreement. This
Section 3.2(i) shall automatically terminate upon the initial public offering of
Common Stock of Neurogenetics.

 


ARTICLE 4


 


PAYMENT


 

4.1                               In consideration for (i) the exclusive right
of first negotiation and (ii) the right of first refusal set forth in
Section 3.1, Eisai shall pay Neurogenetics ten million U.S. dollars
(US$10,000,000) within thirty (30) days after the Effective Date. It is agreed
and acknowledged that, if the Parties reach an agreement with respect to the
terms and conditions of a license, collaboration, alliance, joint venture,
partnership or other similar business arrangement with respect to a Validated
Compound specified in the applicable Indication of Interest in accordance with
Section 3.2(e) within one (1) year from the Effective Date, Neurogenetics shall
credit up to the following amount towards any future upfront payment to be made
by Eisai to Neurogenetics under that agreement:  (a) if Neurogenetics has spent
less than [***] U.S. dollars ($[***]) on conducting the Project between the
Effective Date and the time the Parties enter into that agreement, the amount of
such credit shall be [***] U.S. dollars ($[***]); and (b) if Neurogenetics has
spent more than [***] U.S. dollars ($[***]) on conducting the Project between
the Effective Date and the time the Parties enter into that agreement, the
amount of such credit shall be equal to (i) [***] U.S. dollars ($[***]), less
(ii) the amount by which

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

Neurogenetics’ total expenditures on the Project between the Effective Date and
the time the Parties enter into that agreement (as documented by Neurogenetics)
exceed [***] U.S. dollars ($[***]).

 

4.2                               All payments made hereunder shall be paid by
wire transfer to an account at Neurogenetics’ designated bank in California, and
shall be paid in U.S. dollars.

 

4.3                               The payments set forth in this Article 4 shall
be made without reduction for any taxes, charges, remittance fees, withholding
taxes, provided that Neurogenetics shall provide Eisai with documentation
necessary for Eisai to file an application with the Japanese Tax Office to avoid
or reduce withholding or other applicable taxes.

 

4.4                               Neurogenetics shall provide Eisai a quarterly
report within thirty (30) days of the end of each quarter, which describes
Neurogenetics’ research expenses on the Project during the applicable quarter so
that Eisai can confirm that Neurogenetics is conducting the Project in
accordance with the Project Plan. In order to confirm the accuracy of the
quarterly report, Eisai’s designated outside accountants may visit Neurogenetics
to confirm the information included in the quarterly report during
Neurogenetics’ business hours with one (1)month prior notice; provided that such
visits may not occur more frequently than once in any six (6) month period.
Neurogenetics shall cooperate in good faith with Eisai’s designated outside
accountants during their stay in Neurogenetics. All information provided to
Eisai or its designated outside accountants pursuant to this Section 4.4 shall
be deemed confidential information of Neurogenetics and shall be subject to the
provisions of Article 7 of this Agreement.

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 


ARTICLE 5


 


WARRANTIES


 

5.1                               Each Party warrants that the performance by
such Party of any of the terms and conditions of this Agreement on its part to
be performed does not and will not constitute a breach of any other material
agreement or understanding, written or oral, to which it is a party and , to the
best of such Party’s knowledge, will not otherwise violate the rights of any
third party.

 

5.2                               Neurogenetics warrants that there are no
adverse proceedings, claims or actions pending, or to the best of Neurogenetics’
knowledge, threatened, relating to any Neurogenetics’ Proprietary Information as
of the Effective Date, and Neurogenetics shall, to the best of its knowledge,
have the full right and legal capacity to conduct the Project and to disclose
and deliver Neurogenetics’ Proprietary Information pursuant to the terms of this
Agreement without violating the rights of third parties. Neurogenetics further
warrants that it has the full right and legal capacity to execute this
Agreement, without violating the rights of third parties.

 

5.3                               Neurogenetics warrants that Neurogenetics will
observe all applicable regulations, rules, codes, legal and regulatory guidance
and laws in performing the Project.

 

5.4                               Neurogenetics warrants that each report
required to be delivered pursuant to Section 3.2(a) and any other information
and data provided by Neurogenetics under this Agreement shall be truthful and
accurate, and prepared by Neurogenetics in good faith.

 

5.5                               Except as expressly set forth herein, EACH
PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, WITH RESPECT TO ANY COMPOUND, DATA, INFORMATION, INTELLECTUAL PROPERTY
OR OTHERWISE, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT

 

--------------------------------------------------------------------------------


 

OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE
OF DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO. Without
limiting the generality of the foregoing, each Party expressly does not warrant
the success of the Project.

 


ARTICLE 6


 


TERM AND TERMINATION


 

6.1                               This Agreement shall become effective on the
Effective Date and, unless earlier terminated or extended hereunder, shall
continue in effect until the second anniversary of the Effective Date (the
“Term”) and, solely for purposes of Section 3.2 with respect to Neurogenetics’
quarterly report submitted to Eisai following the last quarter of the Term and
activities to be completed pursuant to Section 3.2 following submission of such
report, shall continue after the Term until the date upon which all such
activities have been completed in accordance with Section 3.2 (the “Extension
Term”). Eisai shall have the one-time right, in its sole discretion, to extend
the original Term, which ends on the second anniversary of the Effective Date
(the “Original Term”), for a period of twelve (12) months immediately following
the end of the Original Term (the “Additional Period”). Eisai may exercise such
right to extend the Term by the Additional Period by providing Neurogenetics
written notice of such extension on or prior to the date that is [***] ([***])
days after Neurogenetics submits the quarterly report pursuant to
Section 3.2(a) for the quarter immediately preceding the last quarter of the
Original Term; provided that, if a Compound presented in the quarterly report
for the last quarter of the Original Term is designated a Validated Compound by
Eisai pursuant to Section 3.2(a), Eisai shall have [***] ([***]) days from the
date that Eisai make such designation to exercise its right to extend the Term
by the Additional Period pursuant to this Section 6.1. If Eisai extends the

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

Term pursuant to this Section 6.1, Eisai shall pay Neurogenetics [***] U.S.
dollars (US$[***]) within [***] days from the first day of the Additional
Period. Such payment shall be made in accordance with the terms of Sections 4.2
and 4.3. If Eisai extends the Term pursuant to this Section 6.1, the term “Term”
shall automatically include the Additional Period.

 

6.2                               It is the Parties’ express intent that
consideration shall first and foremost be given to remedying any breach of this
Agreement through the payment of monetary damages or such other legal or
equitable remedies as shall be appropriate under the circumstances and that
there shall only be the limited right to terminate this Agreement that is
expressly provided in this Section 6.2. In the event that the Neutral, in
accordance with the procedures set forth in Section 8.3 and Exhibit B hereto and
incorporated herein, has rendered a ruling that a Party has materially breached
this Agreement, which ruling specifies the remedies, which shall not include
termination, imposed on such breaching Party for such breach (the “Adverse
Ruling”), and the breaching Party has failed to comply with the terms of the
Adverse Ruling within the time period specified therein for compliance, or if
such compliance cannot be fully achieved by such date, the breaching Party has
failed to commence compliance and/or failed to use diligent efforts to achieve
full compliance as soon thereafter as is reasonably possible, then the
non-breaching Party shall have the right to terminate this Agreement by
providing written notice thereof to the breaching Party.

 

6.3                               The rights and obligations arising from
Sections 3.2(g) and 6.3, and Articles 5, 7 and 8 (including Exhibit B) and,
solely for the period of time and for the purposes described in such sections,
Sections 3.2(d), (e) and (f), shall survive expiration or termination of this
Agreement. Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or termination.

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 


ARTICLE 7


 


EXCHANGE OF INFORMATION AND CONFIDENTIALITY


 

7.1                               During the Term and for [***] years thereafter
(and notwithstanding any termination or expiration of this Agreement),
Neurogenetics and Eisai shall not use or reveal or disclose to third parties any
confidential information received from the other Party or otherwise developed by
the other Party in the performance of activities in furtherance of this
Agreement without first obtaining the written consent of the other Party.
Notwithstanding the above, the Party to whom confidential information was
disclosed (the “Recipient”) shall not be in violation of this Agreement with
regard to disclosure of information that Recipient can evidence by competent
written proof: (a) is or becomes part of the public domain subsequent to the
time it was communicated to the Recipient by the other Party through no fault of
the Recipient, (b) is already in Recipient’s possession free of any obligation
of confidence at the time it was communicated to the Recipient, (c) is disclosed
to the Recipient by a third party having the right to do so, which third party
did not obtain the same, directly or indirectly, from the other Party, or (d) is
in response to a valid order by a court or other governmental body (but solely
to the extent of and pursuant to such order), provided that the Recipient
provides the other Party with prior written notice of any disclosure in response
to a court or other governmental order so as to permit the other Party to seek
confidential treatment of such information. The Parties shall take reasonable
measures to assure that no unauthorized use or disclosure is made by others to
whom access to such information is granted.

 

7.2                               Nothing herein shall be construed as
preventing either Party from disclosing any information received from the other
Party to its employees, consultants, agents and Affiliates,

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

provided that such employees, consultants, agents and Affiliates have undertaken
a similar obligation of confidentiality with respect to the confidential
information.

 

7.3                               No public announcement or other disclosure to
any third party concerning the existence of or terms of this Agreement shall be
made, either directly or indirectly, by any Party to this Agreement, except as
required by applicable law, rule or regulation, without first obtaining approval
of the other Party and agreement upon the nature and text of such announcement
or disclosure. The Party desiring to make any public announcement or other
disclosure shall inform the other Party of the proposed announcement or
disclosure (pursuant to legal requirement, for recording purposes or otherwise)
a reasonable time prior to public release, and shall provide the other Party
with a written copy of the proposed public statement, in order to solicit such
Party’s written approval. Neurogenetics may disclose the existence and terms of
this Agreement to potential third party financial investors in Neurogenetics or
a potential third party acquiror of all or substantially all of the business
Neurogenetics (provided that any such third party agrees to maintain the
confidentiality of any such information provided to such third party by
Neurogenetics).

 


ARTICLE 8


 


GENERAL


 

8.1                               If the performance of any part of this
Agreement by either Party, or of any obligation under this Agreement (other than
payment), is prevented, restricted, interfered with or delayed by reason of any
event beyond the control of that Party or its suppliers, including Acts of God,
government regulations, laws, orders or decrees, labor disputes, floods, fires,
civil commotion, embargoes, quotas, shortage of labor, power or materials or any
delays in transportation or detention by customs and health authorities which
are also beyond the control

 

--------------------------------------------------------------------------------


 

of the Party or its suppliers, the Party so affected shall, upon giving written
notice to the other Party, be excused from such performance to the extent of
such prevention, restriction, interference or delay, provided that the affected
Party shall use commercially reasonable efforts to avoid or remove such causes
of non-performance and shall continue performance with the utmost dispatch
whenever such cause is removed. When such circumstances arise, the Parties shall
discuss what, if any, modification of the terms of this Agreement may be
required in order to arrive at an equitable solution.

 

8.2                               This Agreement shall be governed by and
interpreted in accordance with the laws of California, without regard to
conflicts of laws principles.

 

8.3                               In the event a dispute (“Dispute”) arises
between the Parties arising out of or relating to this Agreement, such Dispute
shall be resolved in the manner described in Exhibit B. Notwithstanding the
foregoing, each Party acknowledges that its breach of Section 3.2(d) or
3.2(f) or Article 7 of this Agreement (or the breach by Eisai’s accountants or
Eisai’s Counsel of confidentiality obligations under Section 4.4 or the letter
agreement attached hereto as Exhibit #, as applicable) may cause irreparable
damage and hereby agrees that the other Party shall be entitled to seek
injunctive relief under this Agreement with respect to such breach, as well as
such further relief as may be granted by a court of competent jurisdiction, and
any such Disputes may be brought in the state courts and the Federal courts
located in San Diego County, California and the Parties hereby consent to the
personal jurisdiction and venue of these courts.

 

8.3                               In the event any portion of this Agreement
shall be held illegal, void or ineffective, the remaining portions hereof shall
remain in full force and effect. If any of the terms or provisions of this
Agreement are in conflict with any applicable statute or rule of law, then such
terms or provisions shall be deemed inoperative to the extent that they
may conflict

 

--------------------------------------------------------------------------------


 

therewith and the Parties shall consult with one another in order to reach a new
agreement that conforms with the applicable statute or rule of law in the
relevant jurisdiction.

 

8.4                               This Agreement, entered into as of the
Effective Date, constitutes the entire agreement between the Parties relating to
the subject matter hereof and supersedes all previous writings and
understandings with respect to the subject matter hereof. For clarification, the
Collaboration Agreement between the Parties, dated October 1, 2002, remains in
effect in accordance with its terms. The terms or provisions of this Agreement
shall not be varied or modified by any prior or subsequent statement, conduct or
act of either of the Parties, except that the Parties may amend this Agreement
by mutually acceptable written instruments that specifically refer to this
Agreement and are executed in the same manner as this Agreement.

 

8.5                               The Parties recognize and agree that, except
as expressly stated in this Agreement, nothing contained in this Agreement shall
be construed as granting any property rights, by license or otherwise, to any
Neurogenetics’ Property, or to any invention or any patent, copyright,
trademark, or other intellectual property right that has issued or that
may issue, based on such Neurogenetics’ Property.

 

8.7                               Any notice required to be given or made under
this Agreement by one of the Parties hereto to the other shall be in writing, by
personal delivery, registered U.S. mail or its Japanese equivalent, or overnight
courier, or facsimile, addressed to such other Party at its address indicated
below, or to such other address as the addressee shall have last furnished in
writing to the addressor and shall be effective upon the date of receipt.

 

TO EISAI:

Eisai Co., Ltd.

 

6-10 Koishikawa 4-chome, Bunkyo-ku

 

Tokyo 112-8088, Japan

 

 

 

Attention: Corporate Officer, Corporate Business Development

 

--------------------------------------------------------------------------------


 

TO NEUROGENETICS:

Neurogenetics, Inc.

 

11085 North Torrey Pines Rd. Suite 300

 

La Jolla, CA 92037, U.S.A.

 

 

 

Attention: President and Chief Executive Officer

 

8.8                               Neither this Agreement nor any interest
hereunder shall be assignable by either Party without the written consent of the
other Party (which consent shall not be unreasonably withheld); provided,
however, that either Party may assign this Agreement and its rights and
obligations hereunder without the other Party’s consent in connection with the
transfer or sale of all or substantially all of the business of such Party to
which this Agreement relates to a third party, whether by merger, sale of stock,
sale of assets or otherwise. In the event of such transaction, however,
intellectual property rights of the acquiring party to such transaction (if
other than one of the Parties to this Agreement) shall not be included in the
intellectual property rights which are subject to this Agreement. The rights and
obligations of the parties under this Agreement shall be binding upon and inure
to the benefit of the successors and permitted assigns of the parties. Any
assignment not in accordance with this Agreement shall be void.

 

8.9                               This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties through their authorized representatives, have
executed this Agreement as of the Effective Date.

 

 

NEUROGENETICS, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/Neil Kurtz

 

 

Name:

 

Neil M. Kurtz, M.D

 

 

Title:

 

President and CEO

 

 

--------------------------------------------------------------------------------


 

 

EISAI CO., Ltd.

 

 

 

 

By:

 

/s. Kentaro Yoshimatsu

 

 

Name:

 

Kentaro Yoshimatsu

 

 

Title:

 

Senior Vice President

 

 

Discovery & Development Research

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROJECT PLAN

 


NEUROGENETICS PROGRAM TO FIND COMPOUNDS THAT SELECTIVELY LOWER
A[G209021GKI001.JPG]42


 


[***]


 

EXHIBIT B

 


ALTERNATIVE DISPUTE RESOLUTION


 

The Parties recognize that a bona fide dispute as to certain matters may arise
from time to time during the term of this Agreement which relates to either
Party’s rights and/or obligations. To have such a dispute resolved by this
Alternative Dispute Resolution (the “ADR”) provision, a Party first must send
written notice of the dispute to the other Party for attempted resolution by
good faith negotiations between the President of Neurogenetics and the President
of Eisai within thirty (30) days after such notice is received (all references
to “days” in this Exhibit B are to calendar days).

 

Any negotiations regarding a dispute shall be treated as settlement negotiations
for purposes of the Federal Rules of Evidence and any similar state rules of
evidence. Such negotiations shall not be admissible in any subsequent judicial
or ADR proceeding.

 

If the matter has not been resolved within thirty (30) days of the notice of
dispute, or if the Parties fail to meet within such thirty (30) days, either
Party may initiate an ADR proceeding as provided herein. The Parties shall have
the right to be represented by counsel in such a proceeding.

 

1.                                       To begin an ADR proceeding, a Party
shall provide written notice to the other Part of the issues to be resolved by
ADR. Within fourteen (14) days after its receipt of such

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

notice, the other Party may, by written notice to the Party initiating the ADR,
add additional issues to be resolved within the same ADR.

 

2.                                       Within twenty-one (21) days following
receipt of the original ADR notice, the Parties shall select a mutually
acceptable neutral (the “Neutral”) to preside in the resolution of any disputes
in this ADR proceeding. If the Parties are unable to agree on a mutually
acceptable Neutral within such period, the parties shall request the President
of the Center for Public Resources (“CPR”), 366 Madison Avenue, New York, New
York 10017, to select a Neutral pursuant to the following procedures:

 

(a)                                  The CPR shall submit to the Parties a list
of not less than five (5) candidates within fourteen (14) days after receipt of
the request from the Parties, along with a Curriculum Vitae for each candidate.
No candidate shall be an employee, director, or shareholder of either Party or
any of their subsidiaries or Affiliates.

 

(b)                                 Such list shall include a statement of
disclosure by each candidate of any circumstances likely to affect his or her
impartiality.

 

(c)                                  Each Party shall number the candidates in
order of preference (with the number one (1) signifying the greatest preference)
and shall deliver the list to the CPR within seven (7) days following receipt of
the list of candidates. If a Party believes a conflict of interest exists
regarding any of the candidates, that Party shall provide a written explanation
of the conflict to the CPR along with its list showing its order of preference
for the candidates. Any Party failing to return a list of preferences on time
shall be deemed to have no order of preference.

 

(d)                                 If the Parties collectively have identified
fewer than three (3) candidates deemed to have conflicts, the CPR immediately
shall designate as the Neutral the candidate for

 

--------------------------------------------------------------------------------


 

whom the Parties collectively have indicated the greatest preference. If a tie
should result between two candidates, the CPR may designate either candidate. If
the Parties collectively have identified three (3) or more candidates deemed to
have conflicts, the CPR shall review the explanations regarding conflicts and,
in its sole discretion, may either (i) immediately designate as the Neutral the
candidate for whom the Parties collectively have indicated the greatest
preference, or (ii) issue a new list of not less than five (5) candidates, in
which case the procedures set forth in subsections 2(a) – 2(d) shall be
repeated.

 

3.                                       No earlier than twenty-eight (28) days
or later than fifty-six (56) days after selection, the Neutral shall hold a
hearing to resolve each of the issues identified by the Parties. The ADR
proceeding shall take place in Honolulu, Hawaii, or at such other location
agreed upon by the Parties. The language of the ADR shall be English.

 

4.                                       At least seven (7) days prior to the
hearing, each Party shall submit the following to the other Party and the
Neutral:

 

(a)                                  a copy of all exhibits on which such Party
intends to rely in any oral or written presentation to the Neutral;

 

(b)                                 a list of any witnesses such Party intends
to call at the hearing, and a short summary of the anticipated testimony of each
witness;

 

(c)                                  a proposed ruling on each issue to be
resolved, together with a request for a specific damage award or other remedy
for each issued, provided, the proposed rulings and remedies shall not contain
any recitation of the facts or any legal arguments and shall not exceed one
(1) page per issue;

 

--------------------------------------------------------------------------------


 

(d)                                 a brief in support of such Party’s proposed
rulings and remedies, provided that the brief shall not exceed twenty (20)
pages, provided, this page limitation shall apply regardless of the number of
issues raised in the ADR proceedings.

 

Except as expressly set forth in subsections 4(a) – 4(d), no discovery shall be
required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.

 

5.                                       The hearing shall be conducted on two
(2) consecutive days and shall be governed by the following rules:

 

(a)                                  Each Party shall be entitled to five
(5) hours of hearing time to present its case. The Neutral shall determine
whether each party has had the five (5) hours to which it is entitled.

 

(b)                                 Each Party shall be entitled, but not
required, to make an opening statement, to present regular and rebuttal
testimony, documents or other evidence, to cross-examine witnesses, and to make
a closing argument. Cross-examination of witnesses shall occur immediately after
their direct testimony, and cross-examination time shall be charged against the
party conducting the cross-examination.

 

(c)                                  The Party initiating the ADR shall begin
the hearing and, if it chooses to make an opening statement, shall address not
only issues it raised but also any issues raised by the responding Party. The
responding Party, if it chooses to make an opening statement, also shall address
all issues raised in the ADR. Thereafter, the presentation of regular and
rebuttal testimony and documents, other evidence, and closing arguments shall
proceed in the same sequence.

 

--------------------------------------------------------------------------------


 

(d)                                 Except when testifying, witnesses shall be
excluded from the hearing until closing arguments.

 

(e)                                  Settlement negotiations shall not be
admissible under any circumstances. Affidavits prepared for purposes of the ADR
hearing shall not be admissible. As to all other matters, the Neutral shall have
sole discretion regarding the admissibility of any evidence.

 

6.                                       Within seven (7) days following
completion of the hearing, each Party may submit to the other Party and the
Neutral a post-hearing brief in support of its proposed rulings and remedies,
provided that such brief shall not contain or discuss any evidence not presented
at the hearing and shall not exceed ten (10) pages. This page limitation shall
apply regardless of the number of issues raised in the ADR proceeding.

 

7.                                       The Neutral shall rule on each disputed
issue within fourteen (14) days following completion of the hearing. Such ruling
shall adopt in its entirety the proposed ruling and remedy of one of the Parties
on each disputed issue but may adopt one Party’s proposed ruling and remedies on
some issues and the other Party’s proposed rulings and remedies on other issues.
The Neutral shall not issue any written opinion or otherwise explain the basis
of the ruling.

 

8.                                       The Neutral shall be paid a reasonable
fee plus expenses. These fees and expenses, along with the reasonable legal fees
and expenses of the prevailing Party (including all expert witness fees and
expenses), the fees and expenses of a court reporter, and any expenses for a
hearing room, shall be paid as follows:

 

(a)                                  If the Neutral rules in favor of one Party
on all disputed issues in the ADR, the losing Party shall pay 100% of such fees
and expenses.

 

(b)                                 If the Neutral rules in favor of one Party
one some issues and the other Party on other issues, the Neutral shall issue
with the rulings a written determination as to how

 

--------------------------------------------------------------------------------


 

much such fees and expenses shall be allocated between the Parties. The Neutral
shall allocate fees and expenses in a way that bears a reasonable relationship
to the outcome of the ADR, with the Party prevailing on more issues, or on
issues of greater value or gravity, recovering a relatively larger share of its
legal fees and expenses.

 

9.                                       The rulings of the Neutral and the
allocation of fees and expenses shall be binding, non-reviewable, and
non-appealable, and may be entered as a final judgment in any court having
jurisdiction.

 

10.                                 Except as provided in Article 7 of the
Agreement to which this Exhibit is attached or as required by law, the existence
of the dispute, any settlement negotiations, the ADR hearing, any submissions
(including exhibits, testimony, proposed rulings and briefs), and the rulings
shall be deemed confidential information. The Neutral shall have the authority
to impose sanctions for unauthorized disclosure of confidential information.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

IDENTIFICATION OF EISAI’S

DESIGNATED OUTSIDE COUNSEL

 

Name of Attorney:                                             [***]

 

Name of Law Firm:                                              [***]

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT D


VALIDATION CRITERIA


 

[***]

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

AGREEMENT BETWEEN EISAI’S COUNSEL AND NEUROGENETICS

 

February 25, 2005

 

VIA FACSIMILE

 

Kumar Srinivasan, Ph.D.

Vice President of Corporate Development

Neurogenetics, Inc.

11085 North Torrey Pines Road

Suite 300

La Jolla, CA 92037

 

Dear Dr. Srinivasan:

 

This is the agreement between Neurogenetics, Inc. and [***] that is referenced
in Section 3.2(a) of the Collaboration Agreement between Neurogenetics, Inc. and
Eisai Co., Ltd., dated February 28th, 2005. This letter agreement is separate
from the letter agreement between Neurogenetics, Inc. and [***] dated
February 14, 2005, which remains in full force and effect and is not altered by
this agreement.

 

1.                                       Neurogenetics and Eisai are each
engaged in projects whose objective is to discover and develop compounds that
preferentially lower secreted [***] without significantly inhibiting[***]. It is
a shared objective of Neurogenetics and Eisai that, except as is necessary to
implement the Collaboration Agreement, neither party is to be informed of the
identity or structure of the compounds that are the subject of discoveries,
development or testing by the other. To that end, Section 3.2 of the
Collaboration Agreement provides that certain disclosures will be made, and
rights of access granted, to Eisai’s Counsel as distinguished from Eisai itself.
Eisai has designated [***] as Eisai’s Counsel for the purposes of the
Collaboration Agreement. This letter agreement establishes [***]’s obligations
to Neurogenetics with respect to information disclosed to or learned by [***]by
reason of its status as Eisai’s Counsel under the Collaboration Agreement.
Capitalized terms in this letter agreement shall, unless expressly defined in
this agreement, have the same meaning as capitalized terms used in the
Collaboration Agreement.

 

2.                                       It is anticipated that Neurogenetics
will disclose to Eisai’s Counsel (a) information that is descriptive of the
compounds discovered or developed by Neurogenetics that preferentially lower
secreted [***] without significantly affecting [***], including the precise
chemical structure of those compounds, (b) information regarding the disclosed
compounds, including the results of studies, tests and assays designed to
determine, among other things, the potential safety, efficacy and commercial
utility of the disclosed compounds as

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

contemplated by the Collaboration Agreement, and (c) information relating to the
progress and status of the Project, and Neurogenetics’ performance under the
Collaboration Agreement. All such information (x) shall be used only by [***]
solely for the purposes stated in the Collaboration Agreement and the rendering
of related legal advice to Eisai , and (y) shall not, without the written
consent of Neurogenetics and Eisai, be disclosed by [***]to any third party
(parties other than Neurogenetics, Eisai and their respective Affiliates) unless
compelled to do so by an order of a court of competent jurisdiction or a
governmental agency. [***] shall not disclose any such information provided to
it by Neurogenetics regarding the identity and structure of compounds developed
by Neurogenetics to Eisai except as contemplated by paragraph 3.

 

3.                                       It is anticipated that Neurogenetics
will disclose to [***]information regarding the identity and structure of
compounds developed by Neurogenetics that Neurogenetics will not provide to
Eisai. [***] may, in its discretion, but only on seven calendar days’ prior
written notice to Neurogenetics, disclose that information to Eisai in order to
allow Eisai to determine whether it wishes to provide an Indication of Interest
to Neurogenetics or otherwise to exercise its rights under Articles 3 and 6 of
the Collaboration Agreement.

 

4.                                       Eisai may, in its discretion, prior to
Eisai’s receipt of a disclosure pursuant to paragraph 3 above provide to [***] a
dated, written disclosure of one or more compounds that are the subject of
Eisai’s own effort to discover and develop compounds that preferentially lower
secreted [***]. In the event of such a disclosure, [***] will
inform Neurogenetics that the disclosure has been made, will not
inform Neurogenetics of the content of that disclosure, but will retain the
disclosure separately from its other files and records relating to the
Collaboration Agreement, and in a form that cannot be altered electronically, so
that Eisai and Neurogenetics may refer to it in the event of a future dispute,
if any, between them with respect to the independence of Eisai’s research and
development efforts.

 

5.                                       Neurogenetics agrees that, during the
Term and the Extension Term of the Collaboration Agreement, and thereafter with
respect to Validated Compounds that are the subject of rights or obligations
referenced in Section 6.3 of the Collaboration Agreement, it will (a) promptly,
and at reasonable intervals, inform [***] of its efforts, and the status of its
efforts, to obtain patent protection relating to any Validated Compound, and
(b) allow its patent counsel to consult with [***] regarding those efforts.
Nothing in this paragraph 5 will give Eisai or [***] the right to control or
direct Neurogenetics’ efforts to obtain patent protection relating to a
Validated Compound. [***] shall retain any information that it receives pursuant
to this paragraph 5 in confidence, except that it may disclose that information
to Eisai without disclosing information of the type described in paragraph 3
unless that information has previously been disclosed to Eisai in accordance
with paragraph 3.

 

6.                                       [***]agrees that, during the Term and
the Extension Term and for a period of one year thereafter, it will not, without
Neurogenetics’ written consent, file or prosecute any patent application for
Eisai or any third party that claims a compound, pharmaceutical composition or
method of treatment that, to its knowledge, causes, or results in, a lowering of
secreted [***] without substantially affecting [***], and will not at any time
use any confidential information of Neurogenetics provided to it hereunder in
connection with filing or prosecuting any patent

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

application for Eisai or any third party or for any other purpose (except as
expressly contemplated by paragraphs 2, 3 and 5) .

 

7.                                       Neurogenetics shall not be responsible
for any fee charged by [***] for services relating to this letter agreement or
the Collaboration Agreement. Nothing contained in this letter agreement shall
create an attorney-client relationship between [***] and Neurogenetics. Neither
this agreement, nor any action taken pursuant to this agreement, shall create a
conflict of interest or (except as stated in paragraph 6) provide any other
reason for precluding [***] from representing Eisai, or any third party, with
respect to any matter, or in any proceeding, where Eisai or the third-party’s
interests are adverse to those of Neurogenetics; provided that in no event
may [***] represent Eisai in any litigation or dispute resolution proceeding
adverse to Neurogenetics arising out of or relating to the Collaboration
Agreement (although [***] may provide information obtained, reviewed or created
by it pursuant to its activities under this letter agreement in connection with
such proceeding).

 

8.                                       This letter agreement shall be governed
by and construed in accordance with the law of the Commonwealth of
Massachusetts, without regard to conflict of law principles. This letter
agreement and the letter agreement dated February 14, 2005 state the entire
agreement between Neurogenetics and [***]. This agreement may not be amended
except by a writing signed by an officer of Neurogenetics and a partner of
[***]. All notices given pursuant to this letter agreement shall be given in the
manner set forth in the Collaboration Agreement. Notices given to Neurogenetics
shall be given to the person and at the address then required by the
Collaboration Agreement.

 

Please confirm the foregoing is an accurate and complete statement of the
agreement between Neurogenetics and [***] by signing this agreement in the
location provided below.

 

 

[***]

 

 

 

 

 

By:

Signature illegible

 

 

 

Partner

 

 

CONFIRMED and AGREED:

   NEUROGENETICS, INC.

 

By:

/s/Neil M. Kurtz

 

Its

Neil M. Kurtz

 

 

RSFJr/kf

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

--------------------------------------------------------------------------------